U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q/A (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: James River Holdings Corporation (Exact name of registrant as specified in its charter) Delaware 45-2579623 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) For correspondence, please contact: Jillian Ivey Sidoti, Esq. 38730 Sky Canyon Drive – Ste A Murrieta, CA 92563 (323) 799-1342 (phone) jillian@jilliansidoti.com 2847 S. Ingram Mill, Suite B100 Springfield, MO 65804 (Address of principal executive offices) 417-881-7818 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes þ No o At November 14, 2012, there were 51,036,012 shares outstanding of the registrant’s common stock. JAMES RIVER HOLDINGS CORPORATION INDEX TO FORM 10-Q FOR THE QUARTER ENDED September 30, 2012 Page Number PART I. FINANCIAL INFORMATION Item1. Financial Statements F-1 Balance Sheets as of September 30, 2012 andDecember31, 2011 (Unaudited) F-1 Statements of Operations for the Three and Nine Months ended September 30, 2012 and September 30, 2011 (Unaudited) F-2 Statements of Cash Flows for the Nine Months endedSeptember 30, 2012 and 2011 (Unaudited) F-3 Notes to Financial Statements (Unaudited) F-4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item3. Controls and Procedures 7 PART II. OTHER INFORMATION Item1. Legal Proceedings 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults upon senior securities 8 Item 4. Submissions of matters to a vote of securities holders 8 Item 5. Other Information 8 Item6. Exhibits 8 Exhibit 31.1 Exhibit 32.1 2 EXPLANATORY NOTE The Company is amending the previously filed Form 10-Q for the period ended September 30, 2012 for the purpose of amending and restating our unaudited financial statements and related disclosures for the three and nine month period ended September 30, 2012, as discussed in Note 3 to the accompanying restated unaudited consolidated financial statements. The original filing was filed with the Securities and Exchange Commission (“SEC”) on November 19, 2012. This Amendment No. 1 speaks as of the original filing date of the Form 10-Q, and does not reflect events that may have occurred subsequent to the original filing date. 3 PART I — FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS JAMES RIVER HOLDING CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2012 December 31, 2011 (Restated) ASSETS Current assets Cash and cash equivalents $ $ Subscription receivable - Total current assets Property and equipment, net of accumulated depreciation - Goodwill - Intangible assets, net of accumulated amortization - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accrued expenses $ $ Short-term debt - Total current liabilities Long-term debt - Long-term debt to related parties - TOTAL LIABILITIES Stockholders' Equity Preferred stock, $.001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $.001 par value, 100,000,000 shares authorized, 52,954,812 and 30,033,334 issued and outstanding , respectively Additional paid-in capital ) Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements F-1 JAMES RIVER HOLDING CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Restated) (Restated) Revenue Rental income $ $
